DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2022 has been entered.
 
Response to Amendment
This office action is responsive to the amendment filed on 05/13/2022.  As directed by the amendment: claim 6 has been amended.  Thus, claims 1 – 6 are presently pending in this application with claims 1 – 5 currently withdrawn from consideration.

Response to Arguments
Applicant's arguments filed 05/13/2022 have been fully considered but they are not persuasive.
Regarding claim 6, Applicant argued that prior arts do not teach that the adapter comprises a cylindrical main cavity adapted to receive a septum therein and comprising a funnel shaped lead-in portion that is fluidly connected to the catheter tube, and a radially extending retention tab that extends outwardly from the adapter and is configured to lock with the base.  However, Cote teaches an infusion system having a catheter having an adapter comprises a main cavity (main cavity defined by the tapered portion 138 as shown in Figure 14) adapted to receive a septum therein and comprising a funnel shaped lead-in portion (funnel shaped lead-in portion at the bottom of the cavity as shown in Figure 14) that is fluidly connected to the catheter tube as shown in Figure 14. Examiner notes that the term “a main cavity adapted to receive a septum therein” is interpreted as functional language and “adapted to receive a septum therein” is an intended use of the cavity as recited in claim 6 and the cavity as described by Cote is capable of receiving a septum therein;  Further, Hunn is relied on to teach the idea of the adapter having a cylindrical main cavity (cavity inside holder 5 as shown in Figures 2 and 3) adapted to receive a septum (4, Figure 3) therein, and a radially extending retention tab that extends outwardly from the adapter and is configured to lock with the base as shown in the annotated Figure below and discussed in paragraph [0065].  Examiner notes that each of the outer wall portion on either side of the slot on the outer surface of holder 5 can be understood as retention tabs that extends outwardly from the adapter 5.

    PNG
    media_image1.png
    385
    608
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Hunn (the retention tab to lock the catheter with the base and the cylindrical shape of the main cavity) with the device of Cote in order to anchor the catheter to the foundation body (paragraph [0056]).
See rejection below for more details.

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 recites “a funnel shaped lead-in portion” in lines 8 – 9 and “a lead-in portion” in line 11.  Applicant is advised to amend “a lead-in portion” in line 11 to “the funnel shaped lead-in portion” in order to avoid a potential rejection under 35 U.S.C. 112 (a) or 35 U.S.C. (pre-AIA ), First Paragraph for description requirement and new matter since the application only describes one lead in portion in the adapter of the catheter as shown in Figures 2, 4 – 7, and 8B – 10.  For examination purposes, Examiner is considering these two limitations as the same lead-in portion.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cote (U.S. 2005/0101932) in view of Hunn (U.S. 2004/0158207).
Regarding claim 6, Cote teaches an infusion system (Figures 6 – 14, 49, and 50) comprising: 
a base (110); 
a one-piece catheter (130) attached to the base; 
a hub (150) that is detachably attached to the base; 
a pump (The port 213 is preferably coupled to a tube (e.g., tube 305 shown in FIG. 21) that can be attached, for example, to an infusion pump for the delivery of a substance to the set 200 as seen in paragraph [0155]); 
and a fluid tubing set (305 as shown in Figure 21 and discussed in paragraph [0155]) that connects the pump and the base; 
wherein the one-piece catheter comprises a catheter tube (142) and an adapter (136 and 140), 
and wherein the adapter comprises a main cavity (main cavity defined by the tapered portion 138 as shown in Figure 14) adapted to receive a septum therein and comprising a funnel shaped lead-in portion (funnel shaped lead-in portion at the bottom of the cavity as shown in Figure 14) that is fluidly connected to the catheter tube as shown in Figure 14; Examiner notes that the term “a main cavity adapted to receive a septum therein” is interpreted as functional language and “adapted to receive a septum therein” is an intended use of the cavity as recited in claim 6 and the cavity as described by Cote is capable of receiving a septum therein;
and wherein the adapter comprises a lead-in portion that smoothly transitions to a proximal end of the catheter tube (tapered portion 138 leads from the adapter to the proximal end of the tube as shown in Figure 14).
However, Cote does not teach that the main cavity of the adapter is cylindrical and the adapter comprises a radially extending retention tab that extends outwardly from the adapter and is configured to lock with the base.
Hunn teaches an infusion system similar to Cote and the current application, further including that the adapter comprises a cylindrical main cavity (cavity inside holder 5 as shown in Figures 2 and 3) adapted to receive a septum (4, Figure 3) therein, and a radially extending retention tab that extends outwardly from the adapter and is configured to lock with the base as shown in the annotated Figure below and discussed in paragraph [0065].  Examiner notes that each of the outer wall portion on either side of the slot on the outer surface of holder 5 can be understood as retention tabs that extends outwardly from the adapter 5.

    PNG
    media_image1.png
    385
    608
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Hunn (the retention tab to lock the catheter with the base and the cylindrical shape of the main cavity) with the device of Cote in order to anchor the catheter to the foundation body (paragraph [0056]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/               Examiner, Art Unit 3783                                                                                                                                                                                         
/NATHAN R PRICE/               Supervisory Patent Examiner, Art Unit 3783